\OOQ`|C\Ul-|>WN-‘

NNNNNNN_o-¢o_c-¢___o__¢_
C\¢J\¢PWN_‘C\CW\\Q\LAJ>WN_O

27

R¢no City Attomey
P.O. Box 1900
Reoo. NV 8950$

 

 

Case 3:10-cv-00748-MN|D-CBC Document 188 Filed 03/07/19 Page 1 of 6

 

 

 

 

 

 

 

 

 

._ / .
irle REcElvEn

__ ENTERED SERVED ON
KARL S. HALL COUNSEL/PART|ES OF RECORD
Reno City Attomey
MARK W. DUNAGAN n
Deputy City Attomey MAR 1 3 2339
Nevada State Bar #10574
Post Office Box 1900 CLERK US DlSTR|CT COURT
Reno, NV 89505 DlSTR|CT OF NEVADA
(775) 334-2050 BY= °EPUTY
Attorneys for Colby Palmer
and Rick Ayala

UNITED STATES DlSTRICT COURT
DlSTRICT OF NEVADA
***
PEDRO ROSALES-MARTINEZ, Case No.: 3:10-cv-00748-MMD-VFC
STIPULATED PROTECTIVE
Plaintiff`, ORDER
vs.

COLBY PALMER, et al.,

Defendants.

 

 

ln order to protect the confidentiality of confidential information obtained by the
parties in connection with this case, the parties hereby agree as follows:

l. Any party or non-party may designate as “confidential” (by stamping the
relevant page or other otherwise set forth herein) any document or response to discovery
which that party or non-party considers in good faith to contain information involving trade
secrets, or confidential business or financial information, subject to protection under the
Federal Rules of Civi| Procedure or Nevada law (“Confidential Infonnation”). Where a
document or response consists of more than one page, the first page and each page on which

confidential information appears shall be so designated.

 

\CW\IO\U\J>WN'-‘

NNNNNNN¢_‘\-o__¢o__¢___»_o
o\(/\¢§WN_‘O\°®\I°\V\-PWN_‘Q

27

Reno City Attomey
P.O. Box 1900
Reno, NV 89505

 

 

Case 3:10-cv-00748-MMD-CBC Document 188 Filed 03/07/19 Page 2 of 6

2. A party or non-party may designate information disclosed during a deposition
or in response to written discovery as “confidential” by so indicating in said response or on
the record at the deposition and requesting the preparation of a separate transcript of such
material.

Additionally a party or non-party may designate in writing, within twenty (20) days
after receipt of said responses or of the deposition transcript for which the designation is
proposed, that specific pages of the transcript and/or specific responses be treated as
“confidential” information, Any other party may object to such proposa|, in writing or on the
record. Upon such objection, the parties shall follow the procedures described in para graph
8 below.

After any designation made according to the procedure set forth in this paragraph, the
designated documents or information shall be treated according to the designation until the
matter is resolved according to the procedures described in paragraph 8 below, and cc unsel
for all parties shall be responsible for making all previously unmarked copies of the
designated material in their possession or control with the specified designation.

3. All information produced or exchanged in the course of this case (other than
information that is publicly available) shall be used by the party or parties to who:.n the
information is produced solely for the purpose of this case.

4. Except with the prior written consent of other parties, or upon prior order of
this Court obtained upon notice to opposing counsel, Confidential Infonnation shall not be
disclosed to any person other than:

(a) counsel for the respective parties to this litigation, including in-house
counsel and co-counse| retained for this litigation;

(b) employees of such counsel;

(c) individual defendants, class representatives, any officer or employee
of a party, to the extent deemed necessary by Counsel for the prosecution or defense of this

litigation;

 

\CQ¢\IG\U\J>L»JN-‘

NNNNNNN-____o_o--_o_¢
o\§h-BWN_‘O\C°°\]C\U\J>WN_‘O

27

Reno City Attomey
l’.O. Box l900
Reno, NV 89505

 

 

Case 3110-cv-00748-MMD-CBC Document 188 Filed 03/07/19 Page 3 of E-

(d) consultants or expert witnesses retained for the prosecution or defense
of this litigation, provided that each such person shall execute a copy of a Certitication
substantially conforming to the following:

(i) CERTIFICATION: I hereby certify my understanding that

Confidential Infonnation is being provided to me pursuant to the terms and

restrictions of the Protective Order dated , in Rosales

Martinez v. Palmer et al., Civil No. 3:lO-cv-00748-MMD-VPC. I have been

given a copy of that Order and read it. l agree to be bound by the Order. l will

not reveal the Confidential Inforrnation to anyone, except as allowed by the

Order. l will maintain all such Confidential lnformation - including c¢)pies,

notes, or other transcriptions made therefrom - in a secure manner to prevent

unauthorized access to it. No later than thirty (30) days after the conclusion
of` this action, I will return the Confidential Information - including copies,
notes or other transcriptions made therefrom - to the counsel who provided
me with the Confidential lnformation. I hereby consent to the jurisdiction of
the United States District Court for the purpose of enforcing the Protective

Order;

(e) any authors or recipients of the Confidential Information;

(f) the Court, Court personnel, and court reporters; and

(g) witnesses (other than persons described in paragraph 4(e)). A witness
shall sign a Certification conforming to the terms of paragraph 4(d)(i) before being shown a
confidential document. Confidential Information may be disclosed to a witness who will not
sign the Certification only in a deposition at which the party who designated the Confidential
Information is represented or has been given notice that Confidential Infonnation shall be
designated “Confidential” pursuant to paragraph 3 above. Witnesses shown Confic`ential

Information shall not be allowed to retain copies.

 

\OO¢\I¢\'J'-ldb-)N-‘

NNNNNNN_»\______¢___¢
o\\l\-§WN'_‘Q\Q®\|G\U'|¢PWN'_‘O

27

keno City Attomey
P.O. Box l900
Reno, NV 89505

 

 

Case 3:10-cv-00748-MMD-CBC Document 188 Filed 03/07/19 Page 4 of 6

5. Any persons receiving Confidential Information shall not reveal or discuss
such information to or with any person who is not entitled to receive such information, except
as set forth herein.

6. Unless otherwise permitted by statute, rule or prior court order, papers filed
with the court under seal shall be accompanied by a contemporaneous motion for leave to
file those documents under seal, and shall be filed consistent with the court’s electronic filing
procedures in accordance with Local Rule IA 10-5. Notwithstanding any agreement among
the parties, the party seeking to file a paper under seal bears the burden of overcoming the
presumption in favor of public access to papers filed in court. Kamakana v. City and C.'ounty
of Honolulu, 447 F.2d l l72 (9th Cir. 2006); See also, Center for Auto Safety v. Chrysler
Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016).

7. A party may designate as “Confidential” documents or discovery materials
produced by a non-party by providing written notice to all parties of the relevant document
numbers or other identification within thirty (30) days after receiving such documents or
discovery materials. Any party or non-party may voluntarily disclose to others without
restriction any information designated by that party or non-party as confidential, although a
document may lose its confidential status if it is made public.

8. If a party contends that any material is not entitled to confidential treatment,
such party may at any time give written notice to the party or non-party who designated the
material. The party or non-party who designated the material shall have twenty-five (25)
days from the receipt of such written notice to apply to the Court for an order designating the
material as confidential The party or non-party seeking the order has the burden of
establishing that the document is entitled to protection.

9. Notwithstanding any challenge to the designation of material as Confidential
lnformation, all documents shall be treated as such and shall be subject to the provisions

hereof unless and until one of the following occurs:

 

\o°°\lG\U\-I>L~\N-‘

NNNNNNN__¢o-l-¢_o-o___o-s
o\\ll-PwN-“O\om\lo\§ll¢>w~_‘o

27

Reno City Attomey
P.O. Box l900
Reno. NV 89505

 

 

Case 3:10-cv-00748-MMD-CBC Document 188 Filed 03/07/19 Page 5 of 6

(a) the party or non-party claims that the material is Confidential Infom‘..ation
withdraws such designation in writing; or

(b) the party or non-party who claims that the material is Confidential
lnf`ormation fails to apply to the Court for an order designating the material confidential
within the time period specified above aher receipt of a written challenge to such design ation;
or

(c) the Court rules the material is not confidential.

10. Al| provisions of this Order restricting the communication or use of
Confidential lnfon'nation shall continue to be binding after the conclusion of this action,
unless otherwise agreed or ordered. Upon conclusion of the litigation, a party fn the
possession of Confidential Inf`ormation, other than that which is contained in pleadings,
correspondence, and deposition transcripts, shall either (a) return such documents no later
than thirty (30) days after conclusion of this action to counsel for the party or non-party who
provided such information, or (b) destroy such documents within the time period upon
consent of the party who provided the information and certify in writing within thirty (30)
days that the documents have been destroyed.

ll. The terms of this Order do not preclude, limit, restrict, or otherwise apply to
the use of documents at trial.

12. Nothing herein shall be deemed to waive any applicable privilege o:.‘ work
product protection, or to affect the ability of a party to seek relief for an inadvertent disclosure
of material protected by privilege or work product protection,

//
//
//
//
//

 

\DGQ\IQ\§/l-I>WN-

NNNNNNN_¢_‘_o-o_o__._¢__¢
o\L/\Aw~_‘o\o®\)o\§hhw-°

27

R¢no Cily Attomey
P.O. Box 1900
Reno. NV 8950$

 

 

Case 3:10-cv-OO748-MMD-CBC Document 188 Filed 03/07/19 Page 6 of 6

13. Any witness or other person, firm or entity from which discovery is sought
may be informed of and may obtain the protection of this Order by written advice to the

parties’ respective counsel or by oral advice at the time of any deposition or similar

 

 

 

proceeding.
SO STIPULATED:
Dated: March 7 , 2019 Dated: mrch 7 .12019
/s L. Edward Humphrey /s/ Mark W. Dunagan
HUMPHREY LAW PLLC _ KARL S. HALL
L. Edward l-lumphrey, Esq. RENO CITY ATTORNEY
Attomey for Plaintiff Pedro Rosales Mark W. Dunagan, Esq.,
Martinez Deputy City Attomey
Attomeys for Defendants Colby Palmer and
Rick Ayala
QM

The matter of this Stipulated Protective Order having come before this Court by

stipulation of the parties and for good cause appearing,

IT IS SO ORDERED.

Dated: 157/3 ,2019 %“¢Y
M States M@Ltrate Judge

 

 

 

